Title: To Thomas Jefferson from Chandler Price, 15 December 1808
From: Price, Chandler
To: Jefferson, Thomas


                  
                     Sir
                     
                     Philad. Decem 15. 1808
                  
                  I thought it my duty to state a few days since the knowledge I had obtained of several English vessels or vessels under English flags, having been taken up by Americans in different ports of the United States to proceed to the Mississippi & Floridas to procure Cotton—Since I had the honor to make that communication I have received the Enclosed price current & circular it shews that the same plans are pursueing by British Merchants from Great Brittain
                  That strip of Country On the East of the Mississippi held by the Spaniards & claimed by them as a part of West Florida produces a great deal of very fine Cotton—I beleive the Speculators think it can go in Spanish or British vessel to a Spanish Fortress on the Mississippi (Mares). there load & proceed thence to Sea without interuption & if prevented in doing so, their plan is no doubt laid to Carry the Cotton across & through lake Ponchartrain to Spanish possessions & there load. & they calculate in all probability on a great proportion of the Cotton from the American possessions in the neighbourhood goeing this way.
                  With Sentiments of true respect I have the Honor to be Sir, Your Excellencys Most Obed Servt
                  
                     Chand. Price
                     
                  
               